MEMORANDUM **
Devin Krsnak appeals pro se the district court’s judgment in favor of the Anchorage Police Department, the Municipality of Anchorage, and various police officers in his 42 U.S.C. § 1983 action alleging that police officers deliberately made false statements that led to his wrongful arrest and prosecution. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a summary judgment. Hervey v. Estes, 65 F.3d 784, 788 (9th Cir.1995). We affirm.
The district court properly granted summary judgment to defendants because no triable issues of fact exist as to whether there was a lack of probable cause to arrest Krsnak for criminal mischief. See Barlow v. Ground, 943 F.2d 1132, 1135 (9th Cir.1991) (setting forth probable cause standard). Krsnak’s unsupported suspicion of the credibility of affiants does not create a triable issue. See Nat’l Union Fire Ins. Co. v. Argonaut Ins. Co., 701 F.2d 95, 97 (9th Cir.1983).
Because Krsnak failed to show that additional discovery would have refuted the existence of probable cause, the district court did not abuse its discretion in denying additional discovery. See California v. California Dep’t of Toxic Substances, 138 F.3d 772, 780 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.